Citation Nr: 1718749	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 to May 1956.  The Veteran died in September 2008.  The appellant is his surviving spouse.

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In June 2015, the Board remanded the instant matter as well as claims for service connection for interstitial lung disease due to asbestos exposure for accrued benefits purposes and eligibility to Dependents' Educational Assistance to allow for a statement of the case to be issued.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, during the November 2012 hearing, the appellant withdrew the issue of entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.  In accordance with the appellant's wishes, the Board dismissed this issue from appeal in its June 2015 decision.  However, this issue was erroneously included in the August 2016 supplemental statement of the case.  As the appellant has withdrawn this issue, the Board does not have jurisdiction over it and it will not be addressed herein.


FINDINGS OF FACT

1.  The Veteran's Certificate of Death lists the immediate cause of death as respiratory failure due to or a consequent of interstitial lung disease due to or a consequence of coronary artery disease and sepsis.

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  The Veteran's interstitial lung disease first manifested many years following his separation from service, and is not shown to be casually or etiologically related to his military service, to include any exposure to asbestos.

4.   A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the instant claim, a January 2009 letter, sent prior to the unfavorable decision issued in March 2009, advised the appellant of the information and evidence necessary to substantiate her claim for cause of death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  
Moreover, such letter informed the appellant that the Veteran was not service-connected for any conditions, and notified her of the information and evidence required to substantiate a DIC claim based on a previously service-connected condition as well as based on a condition not yet service-connected in compliance with Hupp, supra.  This letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the appellant nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and various private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

A VA etiology opinion examination was obtained in March 2010.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   The Board finds that the VA opinion is adequate to decide the issue on appeal.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   In addition, the Board notes that neither the appellant nor her representative have argued that the opinion is inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2015 remand directives by issuing a statement of the case as to the intertwined issues of entitlement to service connection for interstitial lung disorder and entitlement to Dependents' Educational Assistance and sending a letter to the appellant requesting that she submit a nexus opinion in a May 2016 letter, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2012, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the November 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included entitlement to service connection for the cause of the Veteran's death.  The appellant testified as to how long she was acquainted with the Veteran, what he told her of his in-service experiences and her observations regarding his physical symptoms.  Also, the appellant testified regarding her belief that the Veteran's death was caused by his exposure to asbestos during service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that the inextricably intertwined issue of entitlement to service connection for an interstitial lung disorder for accrued benefits purposes was adjudicated by the AOJ.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

The appellant asserts that the Veteran was exposed to asbestos during service and that his death from interstitial lung disease was the result of this exposure.  During a November 2012 hearing, the appellant testified that she first met the Veteran in 1969, that he had described the circumstances of his service to her, that she first noticed his lung problems several years into their marriage and that his problems had worsened about a year-and-a-half before he died.  She also testified that the Veteran's treating pulmonologist had related his interstitial lung disease to asbestos exposure.  

Several statements from the Veteran's shipmates were also submitted.  A November 2008 statement from N. B. indicated that the ship they were assigned to had a major overhaul and replacement of steam lines in 1956, that sailors working in the interior of the ship were not given protective clothing or breathing apparatuses and that steam lines rang throughout the ship.  A December 2008 statement from J. U. indicates that sailors were exposed to insulated asbestos when working on steam valves.  A December 2008 statement from M. I. indicates that he was the chief storekeeper during the time the Veteran served, that steam pipes on the ship were insulated with asbestos, that the Veteran would have been exposed to asbestos when changes or repairs occurred and that multiple repairs occurred while they were assigned to the ship.

If a Veteran dies from a service-connected disability, then that Veteran's surviving spouse, children or parents are entitled to dependency and indemnity compensation. 38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability if the evidence establishes that a disability that is causally related to service, either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 
For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c). 

At the time of the Veteran's death, service connection was not in effect for any disability. In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran's interstitial lung disease is not considered a chronic disease subject to presumptive service connection and, therefore, such laws and regulations are inapplicable to the instant claim. 
The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations. 
However, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual). See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  In the instant case, the Veteran's rating (i.e. MOS) was listed as SK-2609, or storekeeper, with a related civilian occupation of stock clerk.  Upon a review of the Manual, a MOS of storekeeper reflects that exposure to asbestos is minimal.  See IV.ii.1.I.3.c.

While the Board acknowledges the duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), neither the appellant nor her representative has argued, and the record does not suggest, that the Veteran's death is related to any incident of service other than his purported asbestos exposure.  Additionally, there is no competent evidence of record otherwise linking his death to service.  Thus, the Board will focus the following discussion on the appellant's specific allegations.

The Veteran's Certificate of Death shows that he died in September 2008.  The certificate lists the immediate cause of death as respiratory failure due to or a consequent of interstitial lung disease due to or a consequence of coronary artery disease and sepsis.

As an initial matter, the Board notes that, at the time of the Veteran's death, service connection was not in effect for any disability.  As such, the remaining inquiry is whether the Veteran's cause of death was otherwise related to his military service. 

Service treatment records are negative for complaints, treatments or diagnoses related to any pulmonary disorder.  A September 1953 chest X-ray found no abnormal infiltration.  A May 1956 service discharge examination found the lungs and chest to be normal.

Post-service treatment notes reflect the Veteran's complaints of persistent cough since the previous Thanksgiving in a May 2008 private treatment note.  An impression of interstitial lung disease most likely on the basis of idiopathic pulmonary fibrosis was made in a May 2008 private treatment note.  In a July 2008 treatment note, the Veteran's private physician indicated that interstitial lung disease may be related to gastroesophageal reflux disease.  An August 2007 private treatment note indicates that the Veteran had quit smoking in 1987 and that he had smoked for 60 pack years.

Turning to the question of whether there is an etiological relationship between the Veteran's service and the cause of his death, the Board notes that the record contains two separate etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A February 2010 opinion from Dr. R. D., the Veteran's private pulmonologist, detailed the Veteran's medical history and indicated that his interstitial lung disease was most likely due to asbestos exposure.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore afforded little, if any, probative weight.  

In a March 2010 opinion, a VA physician opined that the Veteran's interstitial lung disease was not caused by or a result of asbestos exposure.  The physician reasoned that while asbestosis was one of the probable causes of interstitial lung disease, there was no evidence in the chart that the Veteran had asbestosis.  The physician noted that there were no pleural plaques identified on X-rays or computed tomography (CT) scan, that pleural involvement was a hallmark of asbestos exposure but unusual in other interstitial lung disorders and that approximately 50 percent of persons exposed to asbestos developed pleural plaques.  The physician further reasoned that a lung biopsy for this Veteran had failed to identify asbestos bodies, that there was no asbestos in the Veteran's lavage and that there must be an absence of other causes of diffuse parenchymal lung disease to attribute interstitial lung disease to asbestos.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  This opinion is therefore afforded great probative weight.

The preponderance of the evidence is against the appellant's claim.  While the evidence of record shows that the Veteran had interstitial lung disease and that his immediate cause of death was respiratory failure due to interstitial lung disease, the probative evidence of record demonstrates that such is not related to any in-service asbestos exposure.  In this regard, the Board places great probative weight on the opinion of the March 2010 VA examiner who found that the Veteran's interstitial lung disease was not caused by or a result of asbestos exposure as there was no objective clinical evidence that the Veteran suffered from asbestosis.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary probative medical opinion is of record.  

The Board notes that the appellant and her representative have contended that the Veteran's death is the result of his in-service exposure to asbestos.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's death and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the appellant and her representative are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the appellant and/or her representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the appellant, and/or her representative are nonprobative evidence.  

In light of the foregoing, service connection for the cause of the Veteran's death must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to cause of the Veteran's death.  As such, that doctrine is not applicable in the instant claim, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


